DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17, 19-20, 22 and 24-26 are pending in the present application.

Application Data Sheet
It appears that the Application Data Sheet filed 6 December 2019 misspelled the Applicant “CleanCore Solutions”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2019 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends from claim 23, which has been cancelled.  Therefore, the metes and bounds of the instant claim are not clear because one of ordinary skill cannot determine what limitations are present in the claimed method.  For the purposes of applying prior art the examiner is construing claim 24 as being dependent from claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 16-17, 19, 22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitchens et al. (US 6,468,953).
Instant claim 1 is drawn to a composition comprising water, ozone and an alkyl acid buffering agent or a salt thereof.
Instant claim 2 states that the buffering agent is selected from the group consisting of propionic acid, butyric acid, acetic acid, and salts thereof.
Instant claim 5 states that the concentration of the buffering agent is about 0.01 M to about 1.0 M.
Instant claim 7 is drawn to a composition consisting of water, ozone and said buffering agent.
Hitchens et al. disclose a composition comprising water, ozone and acetic acid, wherein the concentration of acetic acid in water is from 0 to 1 M (Figure 9).
Instant claim 16 is drawn to a method for disinfecting, sanitizing, cleaning and/or sterilizing a surface comprising applying to said surface the composition of claim 1.
Claim 22 states that the surface is in a food processing environment or is a food product or component.
Hitchens et al. disclose that their compositions can be used for the sanitizing of processing facilities or equipment in the food service or food processing industries (col. 1, ln. 55-65; col. 14, ln. 52-67; col. 15, ln. 18-30; col. 15, ln. 66 to col. 16, ln. 11).
Claim 24 states that the applying step comprises a food rinse, spray or submersion.
Hitchens et al. disclose that cleaning and sanitizing includes dipping equipment into the solution, soaking for a time sufficient to sanitize the equipment, and wiping or 
Instant claims 17, 19 and 25 state that the method reduces the number of living microorganisms on said surface by at least 99.9%, or at least one logarithm, wherein the microorganisms are bacteria.
Hitchens et al. disclose that the compositions reduce the numbers of bacteria by at least one logarithm (Figures 1-8 and 11-12).

Claims 1-3, 5-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (US 2016/0136320 A1).
Instant claim 1 is drawn to a composition comprising water, ozone and an alkyl acid buffering agent or a salt thereof.
Instant claim 2 states that the buffering agent is selected from the group consisting of propionic acid, butyric acid, acetic acid, and salts thereof.
Instant claim 3 states that said salt is a sodium salt.
Instant claim 5 states that the concentration of buffering agent is about 0.01 M to about 1.0 M.
Instant claim 6 states that the concentration of ozone is about 0.5 ppm to about 5.0 ppm.
Tucker et al. disclose an aqueous lens care solution for cleaning and disinfecting contact lenses in an ozone-based lens care system and comprises at least one relatively-ozone-inert buffering agent selected from the group consisting of boric acid, sodium tetraborate, potassium tetraborate, acetic acid, sodium acetate, potassium acetate, and 
Instant claim 16 is drawn to a method for disinfecting, sanitizing, cleaning and/or sterilizing a surface comprising applying to said surface the composition of claim 1.
Tucker et al. disclose that the present invention is generally directed to an aqueous lens care solution for use in an ozone-based lens care system for disinfecting and cleaning of contact lenses ([0019]).

Claims 1-2, 11, 16-17, 19-20 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duroselle (US 6,096,266).
Instant claim 1 is drawn to a composition comprising water, ozone and an alkyl acid buffering agent or a salt thereof.
Instant claim 2 states that the buffering agent is selected from the group consisting of propionic acid, butyric acid, acetic acid, and salts thereof.
Instant claim 16 is drawn to a method for disinfecting, sanitizing, cleaning and/or sterilizing a surface comprising applying to said surface the composition of claim 1.
Instant claim 17 states that the method reduces the number of living microorganisms on said surface by at least 99.9%.
Instant claims 19-20 state that the microorganisms are bacteria, including Staphylococcus.
Instant claim 11 is drawn to a composition comprising water, ozone and peracetic acid.
Instant claim 25 states that the method reduces the number of living microorganisms by at least on logarithm.
Instant claim 26 is drawn to a method for disinfecting, sanitizing, cleaning and/or sterilizing a surface comprising applying to said surface the composition of claim 11.
Duroselle discloses compositions for disinfecting and sterilizing materials, wherein the compositions comprise a combination of peracetic acid and ozone (Abstract).  Duroselle discloses reacting hydrogen peroxide and acetic acid to generate peracetic acid in situ and combined with ozone (col. 1, ln. 6-11; col. 2, ln. 27-44).  Hydrogen peroxide reacts with acetic acid to form peracetic acid and water in an equilibrium reaction (col. 2, ln. 43-46).  Duroselle discloses sterilizing tests wherein compositions comprising in situ generated peracetic acid, ozone and water are applied to infectious waste material, and the disinfecting activity against various microorganisms is tested, including S. aureus.  The compositions resulted in a reduction of microorganisms of ≥3 log10 or more (Table; Compositions comprising H2O2 and CH3COOH combined with ozone).  See also Claims 1-17.

Claims 1-2, 5-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloo et al. (US 2003/0228988 A1).
Instant claim 1 is drawn to a composition comprising water, ozone and an alkyl acid buffering agent or a salt thereof.
Instant claim 2 states that the buffering agent is selected from the group consisting of propionic acid, butyric acid, acetic acid, and salts thereof.
Instant claim 5 states that the concentration of the buffering agent is about 0.01 M to about 1.0 M.
Instant claim 6 states that the concentration of ozone is about 0.5 ppm to about 5.0 ppm.
Instant claim 7 is drawn to a composition consisting of water, ozone and said buffering agent.
Kloo et al. disclose an aqueous composition comprising water, approximately 6 ppm ozone and approximately 0.01M acetic acid.  Kloo et al. disclose that the addition of acetic acid to the ozone solution increases the lifetime of the ozone by a factor of 2 (Figure 5; Example 3).  Kloo et al. disclose in Figure 5 the concentration of ozone between 0.5 to 5 ppm over time.
Instant claim 16 is drawn to a method for disinfecting, sanitizing, cleaning and/or sterilizing a surface comprising applying to said surface the composition of claim 1.
Kloo et al. disclose that their compositions are suitable for sanitizing equipment used in biological and medical applications ([0036]-[0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchens et al. (US 6,468,953).
The teachings of Hitchens et al. are discussed above and incorporated herein by reference.
Hitchens et al. do not explicitly disclose that the pH of the aqueous ozone composition is about 5.5 to about 6.  However, Hitchens et al. teach that the half-life of ozone in neutral solutions is on the order to 3-10 minutes and less as pH increases (col. 8, ln. 36-43).  Hitchens et al. further teach that the pH of the aqueous ozone composition is less than 7 (Claims 39-43).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to determine through routine experimentation the optimal pH for the aqueous compositions according to Hitchens et al. within the range taught.  Such would have been obvious because Hitchens et al. teach that the pH should be less than 7, and that the half-life of ozone decreases as the pH increases above neutral.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2016/0136320 A1).
The teachings of Tucker et al. are discussed above and incorporated herein by reference.
Tucker et al. do not explicitly disclose that the pH of the aqueous ozone composition is about 5.5 to about 6.  However, Tucker et al. teach an aqueous lens care solution of the invention is preferably formulated in such a way that it has a pH within a physiologically acceptable range of from about 5.5 to about 9.0, preferably from about 6.0 to about 8.0, more preferably from about 6.5 to about 7.0 ([0032]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to determine through routine experimentation the optimal pH for the aqueous compositions according to Tucker et al. within the range taught.  Such would have been obvious because Tucker et al. teach an aqueous lens care solution of the invention is preferably formulated in such a way that it has a pH within a physiologically acceptable range of from about 5.5 to about 9.0.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duroselle (US 6,096,266) in view of Hei et al. (US 5,567,444).
The teachings of Duroselle are discussed above and incorporated herein by reference.
Duroselle does not explicitly disclose the concentration of ozone and peracetic acid, or the pH.  
Regarding instant claims 12 and 14, Hei et al. teach a method of cleaning and sanitizing solid surfaces comprising (a) contacting a soil or film residue on a solid surface with an ozonized cleaning aqueous composition, and (b) treating the contacted solid surfaces with an aqueous sanitizing composition comprising an effective amount of hydrogen peroxide, C1-C10 peroxycarboxylic acid or a mixture thereof (col. 1, ln. 59 to col. 2, ln. 21).  Hei et al. further teach that due to the decomposition of ozone and the limited solubility of ozone in water, the concentration of the materials commonly fall between about 0.1 and 10 parts of ozone per million parts of aqueous cleaning solution, and preferably from about 1.0 to about 5 parts per million of ozone in the aqueous material (col. 6, ln. 49-55)
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the compositions of Duroselle with a concentration of ozone being from about 1.0 ppm to about 5 ppm.  A 
Regarding claims 13-14, Hei et al. teach that the peroxyaliphatic carboxylic acid can be any one from C1-C10 of the aliphatic peroxymonocarboxylic, peroxydicarboxylic or peroxytricarboxylic acids ... The most preferred is peroxyacetic acid (col. 10, ln. 28-35).  Hei et al. further teach that the sanitizing composition containing such peroxyacid in the treatment of the surfaces must be present in at least about ten parts per million (ppm) (col. 10, ln. 36-38), and a preferred composition may contain a combination of approximately about 10-150 ppm of a C1-C10 peroxy aliphatic carboxylic acid (col. 10, ln. 47-50). 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the compositions of Duroselle with a concentration of peracetic acid of at least 10 ppm, such as 10-150 ppm. A person having ordinary skill in the art would have been motivated to do so to provide a concentration of peracetic acid sufficient to bring the pH of the composition to a desired acidity, as reasonably suggested by Hei et al. (col. 10, ln. 60-62).
Regarding instant claim 15, Duroselle teaches that hydrogen peroxide reacts with acetic acid to form peracetic acid and water (col. 2, ln. 43-44).  Duroselle further teaches combining ozone with the peracetic acid and water composition.
Therefore, it would have been prima facie obvious to prepare a composition according to Duroselle that consists of water, ozone and peracetic acid.  Such would have 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616